 1 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDaswages from the date of the discrimination to the offer of reinstatement,less his netearnings during said period.7Back pay due shall be computed in accordance with Boardpolicy set out inF.W. Woolworth Company,90 NLRB 289.Ithas also been found that the Respondent,from September 19, 1952,has unlawfully re-fused to bargain with the Union as the exclusive representative of employees in an appropri-ate unit. The Trial Examiner will therefore recommend that the Respondent,upon request,bargain collectively with the Union as such representative and, in the event that an under-standing is reached,embody such understanding in a signed agreementIn view of the nature of the unfair labor practices committed,the commission by the Re-spondent of similar and other unfair labor practices may reasonably be anticipated. Theremedy should be coextensivewiththe threat.Itwill therefore be recommended that theRespondent cease and desist from infringing in any manner upon the rights guaranteed inSection 7of the Act.Upon the basis of the foregoing findings of fact,and upon the entire record in the case, theTrial Examiner makes the following:CONCLUSIONS OF LAW1.United Steel Workers of America, CIO, is a labororganizationwithin themeaning ofSection2 (5) of the Act.2All production and maintenance employees at the Respondent's Charlotte, Norih Carolina,plant, excluding office clerical employees, guards, professional employees, and supervisorswithin the meaning of the Act, constitute a unit appropriate for the purposes of collectivebargainingwithin themeaningof Section 9 (b) of the Act.3United Steel Workers of America, CIO, was on August 14, 1952, and at all times sincethen has been the exclusive representative of all employees in the aforesaid appropriate unitfor the purposes of collective bargaining within the meaning of Section 9 (a) of the Act.4.By refusing on September 19, 1952, and at all times thereafter to bargain collectivelywith the aforesaid Union as the exclusive bargaining representative of its employees in theaforesaid appropriate unit, the Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (5) of the Act.5.By discriminating in regard to the hire and tenure of employment of Paul E. McNatt andDominick Cordaro, and thereby discouraging membership in the above-named labor organi-zation, the Respondent has engaged in and isengagingin unfair labor practices within themeaningof Section 8 (a) (3) of the Act.6.By interfering with, restraining, and coercing its employees in the exercise of rightsguaranteed in Section 7 of the Act, the Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8 (a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practiees affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.8:The Respondent has engaged in no unfair labor practices within the meanfiig of the Actas to Elbert L. Eagle, Jr., Walter G. Cooper, and Brady E. Johnson.[Recommendations omitted from publication.]7Crossett Lumber Company, 8 NLRB 440.NATIONAL SHIRT SHOPS OF FLORIDA, INC. AND NATIONALSHIRT SHOPSOF MIAMI,INC.andDEPARTMENT ANDSPECIALTYSTORE EMPLOYEESUNION, LOCALNO. 1666,RETAIL CLERKS INTERNATIONAL ASSOCIATION,A. F. ofL. Case No. 10-CA-1387.May 29, 1953DECISION AND ORDEROn March 25, 1953,the Board issued its Proposed Findingsof Fact,Proposed Conclusionsof Law,and Proposed Order inthe above-entitled proceeding,a copy of which is attached105 NLRB No. 24. NATIONAL SHIRT SHOPS OF FLORIDA, INC.117hereto.'Thereafter,the Respondents filed exceptions theretoand a supporting brief.2In addition,the Respondents requestedoral argument.However,because the record and the Respond-ents' exceptions and brief,in our opinion,adequately presentthe issues and positions of the parties, the Respondents' re-quest for oral argumentis herebydenied.The Board has considered the Proposed Findings of Fact,Proposed Conclusions of Law, and Proposed Order, theexceptionsand brief filed by the Respondents, and the entirerecord in the case, and hereby adopts as its final Decisionand Order herein the said Proposed Findings of Fact,3 ProposedConclusions of Law, and Proposed Order.ORDERU on the entire record in the case, and pursuant to Section10 (c) of the National Labor Relations Act, as amended, theiAs the Trial Examiner who heard the testimony in this case was not available to preparean Intermediate Report herein, we find no merit in the Respondents' exception to the Board'sissuance of the Proposed Findings of Fact, Proposed Conclusions of Law, and ProposedOrder. See Administrative Procedure Act, Section 5 (c), 5 U.S.C. Sec. 1004 (c); Section102.36 of National Labor RelationsBoardRules and Regulations, Series 6, as amended;N L. R. B v. Stocker Manufacturing Company, 185 F 2d 451 (C. A. 3); National ElectricProducts Corporation. 80 NLRB 995.2 The contention by the Respondents in their exceptions and brief that they were denieddue process in this case is plainly without merit, even if, as alleged in this connection, theRespondentswere precluded from presenting evidence both at and after the hearing insupport of their contention that the Union had not complied with the filing requirements ofhe Act. For the Board has uniformly held that the fact of compliance by a labor organizationwhich is required to comply with the filing requirements of the Act is a matter for adminis-trative determination and is not litigable by the parties. W. L. Hoge & Co , Incorporated,103 NLRB 20; Poultry Enterprises, Inc., 102 NLRB 211. Moreover, even considering thecontents of the proposed exhibit alluded to in footnote 4 of the Proposed Findings of Fact,theBoard is administratively satisfied that at all pertinent times herein, as well as in therepresentation proceeding referred to hereinafter, the Union was, and now is, in full com-pliance with Section 9 (f), (g), and (h) of the Act3The record shows that Peter L. Hall was trustee and receiver of the Union after April 10,1952, rather than its trustee and businessagent,as stated in the Proposed Findings of FactThis correction does not affect any of our ultimate conclusions in this case.In their exceptions, the Respondents argue in effect that the Board should not adopt certainof the proposed findings of fact relating to their business operations for the reason that thereisno substantial evidence to support those findings. We find no merit in the Respondents'position.Thus, with respect to the finding that the Respondent Florida owns and operateseight retail stores in the State of Florida, it is noted that an allegation in the complaint tothe same effect was admitted by the Respondents in their answer. Moreover, even were weto assume arguendo that the Respondent Florida "operates but one ... retail store and ownsthe capital stock of seven ... other corporations each of which operates a retail store inthe State of Florida," as alleged in the exceptions, we would still conclude that the RespondentFlorida isengaged incommerce within themeaningof the Act As for the other findingsinvolved in the instant connection, namely, that NationalShirt Shops of Delaware, Inc , controlsthe operations of the Respondents through National Shirt Shops, Inc., a subsidiary, and thatthe latter corporation acts generally as the servicing agent for the Respondents, we note thatidenticalfindings, of which official notice was taken in the Proposed Findings of Fact, weremade in National Shirt Shops of Florida, Inc. and National Shirt Shops of Miami, Inc., 97 NLRB924, a representationproceeding pertaining to the Respondents' operations involved in thiscaseAlthoughour relianceupon those findings in the Proposed Findings of Fact was madeevident to the Respondents, nothing to show the contrary thereof has been offered by theRespondents. 118DECISIONSOF NATIONAL LABOR RELATIONS BOARDNational Labor Relations Board hereby orders that Respond-ents, National Shirt Shops of Florida, Inc.and National ShirtShops of Miami,Inc., their officers,agents, successors, andassigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Department andSpecialty Store Employees Union, Local No. 1666, Retail ClerksInternational Association,A. F. of L.,as the exclusive repre-sentative of their employees in the following appropriate unit:All salespersons,tailors, porters,stockmen, and cashiers atthe Miami,Florida, stores of Respondents,excluding managers,assistantmanagers,professionalemployees,watchmen,guards, and supervisors.(b)Discouragingmembership in Department and SpecialtyStore EmployeesUnion, LocalNo. 1666, Retail Clerks Inter-national Association,A. F. of L.,or in any labor organizationof their employees,by refusing to reinstate any of their em-ployees because of their union membership or activity, or inany other manner discriminating in regard to their hire ortenure of employment, or any term or condition of employment.(c) In any other manner interfering with, restraining, orcoercing their employees in the exercise of the right to self-organization,to form, join,or assist any labor organization,tobargain collectively through representatives of their ownchoosing,and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection, orto refrain from any or all such activities, except to the extentthat such right may be affected by an agreement requiringmembership in a labor organization as a condition of employ-ment as authorized in Section 8 (a) (3) ofthe Act.2.Take the following affirmative action, which the Boardfinds will effectuate the policies of the Act:(a)Upon request,bargain collectively with Department andSpecialty Store Employees Union, Local No. 1666, Retail ClerksInternationalAssociation,A. F. of L.,as the exclusive rep-resentativeof the employees in the above-described unit,with respect to rates of pay,hours of employment,and otherconditions of employment,and if an understanding is reached,embody such understanding in a signed agreement.(b)Make whole the complainants listed in'Appendix A forany loss ofpay they mayhave suffered by reason of Respond-ents' discrimination against them, in the manner set forth inthe section of the Proposed Findings of Fact,Proposed Con-clusions of Law, and Proposed Order entitled"The Remedy."(c) Upon requestmake available to the National LaborRelations Board or its agents,for examination and copying,all payroll records, social-security payment records, time-cards, personnel records and reports, and all other recordsnecessary for a determination of the amounts of back pay dueunder the terms of this Order. NATIONAL SHIRT SHOPS OF FLORIDA, INC.119(d) Post at their stores in Miami,Florida,copies of thenotice attached hereto, marked "Appendix B."` Copies of suchnotice, to be furnished by the Regional Director for the TenthRegion, shall, after being duly signed by Respondents' rep-resentative, be posted for sixty (60) consecutive days there-after in conspicuous places,including all places where noticesto employees customarily are posted.Reasonable steps shallbe taken by Respondents to insure that said notices are notaltered, defaced, or covered by any other material.(e) Notify the Regional Director for the Tenth Region, inwriting, within ten (10) days from the date of this Order, whatsteps Respondents have taken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as italleges that Respondents have violated Section 8 (a) (1) of theAct by conduct other than that found to be violative herein, be,and it herebyis, dismissed.Chairman Herzog and Member Murdock took no part in theconsideration of the above Decison and Order.4In the event that this Order is enforced by a decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order."APPENDIX AAmbal ArtigaLouis CastroLouis CohenThomas DuncanJohn FreedmanGreenvilleA. GibbsBob LynnJohn A. MannPeter Pages, Jr.Mango ReavesAndy RothWillard SeymoreSam StoneAPPENDIX BNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National LaborRelations Board, and in order to effectuate the policies of theNational Labor Relations Act, as amended, we hereby notify ouremployees that:WE WILL bargain collectively upon request with Depart-ment and Specialty Store Employees Union, Local No. 1666,Retail Clerks International Association, A. F. of L., as theexclusive representative of all employees in the bargain-ing unit described herein, with respect to rates of pay,hours of employment, and other conditions of employment,and if an understanding is reached, embody such under-standing in a signed agreement. The bargaining unit is:All salespersons, tailors, porters, stockmen, and cashiersat our Miami, Florida, stores, excludingmanagers, as-291555 0 - 54 - 9 120DECISIONSOF NATIONALLABOR RELATIONS BOARDsistantmanagers,professional employees,watchmen,guards, andsupervisors.WE WILL NOTdiscouragemembershipin Departmentand Specialty Store Employees Union, Local No. 1666, Re-tail ClerksInternationalAssociation, A. F. of L., or inany labororganization of our employees,by refusing toreinstateany of our employeesbecause oftheir unionmembership or activity, or in any othermanner dis-criminatingin regardto their hireor tenureof employ-ment, orany term orconditionof employment.WE WILL NOT in any othermanner interferewith, re-strain,or coerceour employeesin the exerciseof theirright to self-organization,to form, join,or assist anylabor organization, to bargain collectively through rep-resentatives of their own choosing, and toengage inconcerted activities for the purposes of collective bargain-ing or other mutual aid or protection,or to refrain fromany or all of such activities,except to the extentthat suchright may be affectedby an agreement requiring member-ship in a labororganization as a conditionof employmentas authorized in Section 8 (a) (3) ofthe Act.WE WILL make whole thefollowing employees for anyloss of paysuffered because of the discrimination againstthem:Ambal ArtigaLouis CastroLouis CohenThomas DuncanJohnFreedmanGreenville A. GibbsBob LynnJohn A. MannPeter Pages, Jr.Mango ReavesAndy RothWillard SeymoreSam StoneAll ouremployees are free to become or remain, or re-frain from becoming or remaining, members of the above-named union,or any other labor organization,except to theextent that such rights may be affected by an agreementrequiring membership in a labor organization as a condition ofemploymentas authorized in Section 8 (a) (3) ofthe Act. Wewill not discriminate inregardtohtieortenure of employment,or anyterm or condition of employment,against any employeebecause of membershipin oractivityon behalf of any labororganization.NATIONALSHIRT SHOPSOF FLORIDA,INC. andNATIONALSHIRT SHOPS OF MIAMI, INC.,Employer.Dated.................By ..................................................(Representative)(Title)This notice must remain posted for 60 days from the datehereof,and must not be altered,defaced,or covered by anyother material. NATIONAL SHIRT SHOPS OF FLORIDA,INC.121PROPOSED FINDINGSOF FACT,PROPOSED CONCLUSIONSOF LAW,AND PROPOSED ORDERSTATEMENT OF THE CASEUpon charges filed by Department and Specialty Store Em-ployeesUnion,Local No. 1666, Retail Clerks InternationalAssociation, A. F. of L., herein called the Union, the GeneralCounsel of the National Labor Relations Board, herein calledthe General Counsel' and the Board; respectively, through theRegional Director for the Tenth Region (Atlanta, Georgia),issued his complaint dated November 26, 1952,E againstNational Shirt Shops of Florida, Inc:, herein called RespondentFlorida, and National Shirt Shops of Miami, Inc., herein calledRespondent Miami, and collectively herein called Respondents,alleging that Respondents had engaged in and were engagingin unfair labor practices affecting commerce within the meaningof Section 8 (a) (1), (3), and (5) and Section 2 (6) and (7) of theNational Labor Relations Act, as arnended(61 Stat. 136), hereincalled the Act. Copies of the charges and complaint, togetherwith the notice of hearing, were duly served upon the parties.With respect to the unfair labor practices, the complaintalleged in substance that: (1) Since on or about February 1; 1952,Respondents have refused to bar ain with the Union in violationof Section 8 (a) (5) of the Act; (2) on or about March 20, 1952,and at all times thereafter until April 15, 1952, Respondentsfailed and refused to reinstate13 named employeesbecauseof their membership in and activities on behalf of the Union,in violation of Section 8 (a) (3) ofthe Act; and (3) by the fore-going,and by various other actions specified in the complaint,Respondents,from August 4, 1951, have interfered with, re-strained,and coerced employees,in violation of Section 8 (a)(1)of the Act. Respondents duly filed their answer admittingcertain allegations of the complaint but denying the commissionof any unfair labor practices.Pursuant to notice,, a hearing was held in Miami, Florida, onDecember 10,1952,before JamesJ:Fitzpatrick, a TrialExaminer duly designated by the Chief Trial Examiner. TheGeneral Counsel and Respondents were represented by counseland the Union by two representatives. All parties were offeredfullopportunity to be heard, to examine and cross-examinewitnesses,to introduce relevant evidence, to argue orally, andto file briefs: A brief has been received from Respondents.At the hearing, counsel for Respondents moved for a dis-missal of the complaint on the ground that the Union was notin compliance with the filingrequirements of Section 9 (f), (g),and (h) of the Act when it filed the charges in this case. Saidmotion was denied without prejudice to its renewal. Duringthe course of the hearing, the Trial Examiner made rulingsiThis term specifically includes the counsel for the General Counsel appearing at thehearing.2 An earlier complaint,dated August 29, 1952, was withdrawn by the Regional Director onNovember 25, 1952. 1 22DECISIONSOF NATIONAL LABOR RELATIONS BOARDon objections to the admission of evidence and on other motions,including the granting of Respondents'motion at the conclusionof the General Counsel'scase to dismiss,for want of proof,the "independent"violations of Section 8 (a) (1) alleged in thecomplaint.On January 22, 1953, Trial Examiner Fitzpatrick died.Thereafter, on January 30, the Board,acting pursuant to Sec-tion 102.36 of National Labor Relations Board Rules andRegulations,Series 6, as amended,issued an order that thecase be transferred and continued before the Board;that noTrial Examiner's Intermediate Report be issued in the case;and that Proposed Findings of Fact,Proposed Conclusions ofLaw, and a Proposed Order be issued.Pursuant to said Rulesand Regulations,any party may, within 20 days from the dateof these Proposed Findings of Fact,Proposed Conclusions ofLaw, and Proposed Order,file exceptions,with a supportingbrief, thereto.Should any party desire to argue orally beforethe Board,request therefor must be made in writing to theBoard simultaneously with the statement of any exceptionsfiled.The Boards has reviewed the rulings of the Trial Examinermade during the course of the hearing and finds that no pre-judicialerror was committed.The rulings are hereby af-firmed.*At the conclusion of the hearing, counsel for Re-spondents renewed his motion to dismiss the complaint in itsentirety.The Trial Examiner reserved ruling on this motion.In view of the findings and conclusions herein,thismotion ishereby denied.Upon the entire record in the case,the Board makes thefollowing:3Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated its powersinconnectionwith this case to a three-member panel[Members Houston,Styles, andPeterson].4In their brief filed herein, Respondents contend,as they did at the hearing,that thecomplaint issued in this case on November 26, 1952,should be dismissed for reasonsrelating to the Union's compliance status at the time the charges herein were filed. Thiscontention is without merit.The Act only requires compliance with its filing provisions atthe time of the issuance of a complaint.See N. L.R. B. v Dant R. Russell,Ltd., 73 S. Ct.375As we are administratively advised that the Union was in full compliance with Section9 (f), (g), and(h) on November 26, 1952,the issuance of the complaint on that date was proper,whatever the Union's compliance status when it filed any of the charges.Under the circum-stances,we find immaterial the exhibit referred to by Respondents in their brief"for thepurpose of calling to the Board'sattention the fact that there was some question as towhether or not the Union was in compliance with all of the requirements of Section 9 (f), (g),and (h)of the Act at the time the charges were filed against Respondents."In view thereof,we find no occasion to consider the exhibits attached to the General Counsel's motion filedon January 12, 1953, in the aforementioned connection.Nor do we find merit in Respondents' further contention that the complaint should bedismissed on the ground that no proof of compliance with Section 9 (f), (g), and(h) of the Actwas adduced in the record by the General Counsel.The Actdoes not, as a condition to theexercise of its jurisdiction,require pleading and proofby theBoard that the union hascomplied with the filing requirements of the Act. N. L. R. B. v Greensboro Coca-Cola Co.,180 F.2d 840(C. A. 4); N. L R. Bv Red RockCo., 187 F2d 76(C. A 5). NATIONAL SHIRT SHOPS OF FLORIDA, INCFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTS123Respondent Florida Shirts is a Florida corporation engagedin the sale of shirts in the State of Florida.It owns and op-erates8retail stores within the State, including a storelocated in Miami, Florida.During 1950, which period is repre-sentative of all times material herein, Respondent Floridapurchased outside the State merchandise valued in excess of$227,000.Respondent Florida is a wholly owned subsidiaryof National Shirt Shops of Delaware,Inc., aDelaware corpora-tionwhose principal offices are located inNew York City,which owns allthe stock of 103 subsidiary corporations through-out the country, each of which operates retail shirt stores.RespondentMiami owns and operates a retail shirt storelocated in Miami,Florida.During 1951,which period isrepresentative of all times material herein, Respondent Miamipurchased outside the State of Florida merchandise valued inexcess of$116,000.Respondent Miami is a wholly ownedsubsidiary of Respondent Florida.Respondents and National Shirt Shops of Delaware,Inc., theparent corporation,have common officers.The parent organi-zation controls the operations of Respondents through stillanother subsidiary,National Shirt Shops, Inc.,hereinafterreferred to as National Shirt Shops, which shares its officesin New York City and which acts generally as purchasing andservicing agent for all its other subsidiaries,supervisingtheir operations through area district managers. Changes inwages and other conditions of employment are subject to ap-proval of the district managers and the president of the parentcorporation.The Miami,Florida, operations of Respondents,which are the only stores involved in this proceeding,are as-signed to the same district manager.Any profits resultingfrom the operations of those stores are ultimately receivedby the parent corporation.The findings herein are based on the allegations of thecomplaint, Respondents'answer, and the findings in NationalShirt Shops of Florida,Inc. and National Shirt Shops of Miami,Inc., 97 NLRB 924, hereinafter called the representation case.In the latter case, the Board concluded that Respondents con-stitute a single employer within the meaning of the Act and thatthey are integral parts of a multistate enterprise and henceengaged in commerce within the meaning of the Act. On thebasis of all the facts recited above,we reach the same con-clusions here.II.THE LABOR ORGANIZATION INVOLVEDRespondents deny that the Union is a labororganizationwithin the meaning of the Act. For thereasons setforth here-inafter, this contention is found to be untenable, and it is hereby 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDfound thatDepartment and Specialty Store Employees Union,Local No. 1666, Retail ClerksInternational Association,A.F. of L., is a labororganization within the meaning of Section2 (5) of the Act.III.THE UNFAIR LABOR PRACTICES 5A.Therefusal to bargain collectively1.The appropriate unitOn December 29, 1951,the Board handed down its Decisionand Direction of Election in the representation case,findingtobe an appropriate unit for purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act all sales-persons,tailors,porters,stockmen,and cashiers at Re-spondents'Miami,Florida,operations,excluding managers,assistantmanagers,professionalemployees,watchmen,guards,and supervisors.Respondents have offeredno evidenceto controvert this unit finding. Accordingly, on the basis of ourprevious decision in the representation case, we find,as allegedin the complaint,that the above-described unit is appropriatefor purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.2.The Union's representative statusPursuant to the Decision and Direction of Election issuedby the Boardin the representation case,an election was heldon January 17, 1952,amongthe employees in the appropriateunit.The employees voting in said election designated the Unionas their bargaining agent. Thereafter, on January 25, 1952,the Regional Director for the TenthRegion, onbehalf of theBoard,duly issued the Board's certification of representa-tives, certifying that the Union, pursuant to Section 9 (a) ofthe Act, wasthe exclusive representative for the appropriateunit.Respondents argue in effectthatthe certification issued to theUnion on January 25 was invalid, and therefore cannot be reliedupon to establish the Union's representative status, because ofthe Union'snoncompliancewiththe filing requirements of theAct duringthe representation proceeding.This contention iswithout merit.During the hearing in the representation matter,Respondents moved for dismissal of the petition on groundsrelating to the Union'scompliance status. This motion wasdenied bythe Board in the Decision and Direction of Electionreferred to above,for the Board was administratively satisfied5The testimony at the hearing bearing on the unfair labor practice allegations of thecomplaint was virtually undisputed.6Of the 18 votes cast in the election,14 were for, and 1 against,the Union,and 1 waschallenged. NATIONAL SHIRT SHOPS OF FLORIDA, INC.125that the Union was in compliance. We are administrativelysatisfied also that,duringthe pendencyof the representationproceeding following the issuanceof the aforementioned deci-sion,the Unionwas at all times incompliance with Section 9(f),(g),and(h).From allthe foregoing,it is clear, and wefind,that the Union's certification is not vulnerable on theground here alleged by Respondents.Respondents neverthelesscontend that, in any event, at notime afterApril 10, 1952,was the Unionentitled to the benefitsof the certification,because(a) the Union has not functionedas a labor organizationwithin themeaning ofthe Act sinceApril 10, and (b)for reasonsnot attributable to them, the Unionhas not representeda majority of the employees in the certifiedunit sinceApril 10.' In the latterconnection,Respondents relymainly on N. L. R. B. v. VulcanForgingCo., 188 F. 2d 927(C.A. 6). For thereasons appearingbelow, we find Respond-ents'positionhere alsoto be without merit.On April 10, following several unsuccessful attempts by himto gain recognitionof the Union by Respondents, Moe Levinewas dismissed as business agent of theUnion forreasons un-related to the issues in this case.Levine testified that shortlyafter his dismissal,and becauseof it, all the employees inthe certified unit, who were members of the Union, sent lettersto the Union'sparent organization,herein called the Inter-national,announcing their resignationfrom the Union.8' At aboutthe same time,themembersof the Union who were not inRespondents'employ stopped paying their union dues.Since April 10, the Union has continued to function mainlythrough PeterL.Hall,a regional organizerfor the Inter-national,who becameitstrusteeand businessagent afterLevine's ouster,o andWilliam M. Kemp, southern director forthe International.As more fully detailed hereinafter, requestsfor recognitionby Respondents have been made on behalf ofthe Union by Hall and Kemp," and the amended charges in thiscase filed on June 2 andAugust 29, 1952, like thechargesfiled by Levine before April 10, bear theUnion's name.It alsoappears thatthe Unionwas represented at the hearing in thismatter held on December10, 1952,whereinHall testified thatitexisted in whole or in part for the purpose of bargainingwithRespondents concerning the working conditionsof theiremployees.On the basis of all the foregoing,and the entirerecord, weare satisfiedthat the Unionnow exists,and has existed during'Neither the existenceof the Unionas a labor organization nor itsmajority status amongthe employees involved herein,during the critical period inthis casepriorto April 10, ischallenged by Respondents.$ The Unioncurrently regards these employeesas "honorarymembers."oAlthoughHall testified with someuncertaintyas to the dateon which hebecame trusteeand business agent of theUnion, therecord asa whole indicatesthat he assumed theseresponsibilities upon Levine's removal as business agent.toSignificantly,on none of these occasionswas the Union's existence as a labor organi-zation questioned by Respondents;in fact, it appears that Respondents regardedthe Unionas capable of representingtheiremployees. 126DECISIONSOF NATIONAL LABOR RELATIONS BOARDall times material herein,for the purpose of admitting em-ployees to membership and of dealing with Respondents onmatters relating to wages and other working conditions. Con-trary to Respondents,therefore,we find that the Union now is,and, during the whole of the critical period in this case, hasbeen, a labor organization within the meaning of the Act."As for the effect of the alleged loss of the Union's majorityon the Union'srepresentative status, the Board has con-sistently held, with the approval of the great weight of courtdecisions,that, in the absence of special circumstances, acertification of representatives must be honored for a reason-able period,usually at least a year following the certification,despite some evidence of repudiation of the Union or loss ofmajority.12The alleged repudiation of the Union in this case,even assuming it was in nowaydue to unfair labor practiceson the part of Respondents,does not constitute such "specialcircumstances"within the certification year as to impair theUnion's representative status."Accordingly,we find that on January 25, 1952, and at alltimes thereafter,theUnion was, and now is, the exclusivebargaining representative of the employees in the afore-mentioned appropriate unit for the purposes of collectivebargaining with respect to rates of pay, wages, hours, andother conditions of employment.3.Therefusal to bargainAs alreadynoted, the Union was certified on January25, 1952.On February1, its representative,Levine, addressed the fol-lowing letterto the New York City officeof National Shirt Shops:As exclusive representativeof all of youremployeesin such units as was reflected by the decision handed downby the NationalLabor Relations Board, CaseNo. 10-RC-1595,on January 25, 1952, we are hereby advisingyou thatthis organization stands ready to meet with you throughyour representativeduly authorizedto act to negotiate acontract withyou withrespect to rates of pay, wages,hours of employees,and other conditions of employeeswithregard to employment of such unit.Time being of the essence,we respectfully request thatyoumeet with us at the Offices of our Attorney . . . inMiami,Florida, to facilitate such negotiations; and inorder to culminate the negotiations within a reasonabletime, we request that such meeting beheldat no later datethan five days from the receipt of this letter."ti See the Mountain Copper Company, Ltd., 96 NLRB 1018;White Sewing Machine Cor-poration,89 NLRB 1284.Fostoria,Ohio,Works of the National Carbide Division,89 NLRB460.12See Mid-Continent Petroleum Corporation,99 NLRB 247,and the cases cited thereinislbid.14A copy of this letter was sent to each of the Respondents. NATIONAL SHIRT SHOPS OF FLORIDA, INC.127About a week after this letter was written, no reply theretohaving been received, Levine contacted National Shirt Shops bytelephone and was told by Harry Sneider, its general counseland vice president, that the Union's bargaining request wasbeing taken up with counsel and that he "would eventuallyhear from them." By letter dated February 12, Sneider re-jected the bargaining request in the following language:We have your registered letter of February 1st, thecontents of which have been carefully noted.At the present time the matter of the validity of thecertification of your Union is being studied by our counseland we cannot take any action at this time with respect toyour demand for an appointment.This communication was received by the Union on aboutFebruary 15, 2 days after Respondents' employees went out onstrike, as appears hereinafter.During the latter part of February, Levine again telephonedSneider, this time requesting that he "sit down and negotiatecontracts." Sneider's reply was that he "would not do anythinguntil the strike was settled, and it was being taken up throughthe proper channels." On several occasions thereafter, whilestill business agent of the Union, Levine made furtherrequestsof Sneider to "sit down to talk contract," but on eachoccasionSneider'sreply was to the same effect, namely, that the matterwas being taken up "legally" and that if the Union was "right"he would enter into contractnegotiations.ltOn April 10, as appears above, Levine was dismissed asbusinessagent of the Union. On that same day, Kemp calledtheofficesofNational Shirt Shops and asked to speak toSneider. Sneider was then out of town and Kemp's call was re-ferred to a Mr. Marks.16 After identifying himself, Kempthereupon requested a bargaining conference. He was asked"about Levine." When Kemp replied that Levine was no longerconnected with the Union, Marks said, "That is fine. That isthe best thing that could ever have happened for you, and forthe people down there . . . . You call Mr. Marchant . . . . andgive him your name and tell him that you have talked to meand I have referred you to him, and he will make the recom-mendation."Thereafter, on about April 17, Kemp and Hall called onMarchant. When the union representatives asked Marchant tonegotiatea contract, Marchantexpresseddoubt as to the Union'smajority status;l but promised to contact Sneider and attempt15 Also to thesameeffect was the reply of Jeptha P. Marchant, Miami counsel for Respond-ents,when,during achancestreetmeeting with Levineduringthe latterpartof February orearly in March, he was asked to bargain with the Union16Referring to Marks, counsel for Respondents stated at the hearing: "... I believe he isthe Chairman of the Board of Directors, or the President of the respondents, but I am notsure.Ido know that he isa person inauthority."17AIthough Hall testifiedthathe did not remember any reference to the Union's majoritystatus at this meeting, Marchant's testimony in this connection, which we have credited, wasin substance corroborated by Hall 128DECISIONSOF NATIONAL LABOR RELATIONS BOARDto arrange for an early meeting between the Union's repre-sentatives and officials of Respondents.On about April 28, Hallinquired of Marchant as to when the aforementioned meetingwas to take place; he was told that either Sneider or Markswould get in touch with Kemp.Sneider telephoned Kemp on May 2. During this conver-sation,Kemp asked for a bargaining conference.Sneider'sresponse was that"The people don't belong to the Union inMiami. They all resigned,or they are all going to resign."Early in May, Hall again communicated with Marchant. Uponasking whether there were any further developments regardingthe promised meeting with Sneider or Marks, he was told,"No new developments."There is no evidence of any further communications betweenthe parties.Contentions;ConclusionsItis apparent from all the foregoing that Respondents haverefused to bargain with the Union since about February 1, 1952.Respondents contend,however, that they did not violate Section8 (a) (5) of the Act at any time during the period covered bythe complaint because(a) they were not required to honor theUnion's certification for reasons relating to the Union's com-pliance status; (b) they were not obliged to bargain with theUnion after April 10 because of the Union's alleged defunctnessand loss ofmajority after that date;and (c)they were "pre-cluded" from bargaining with the Union lefore April 1Q whileLevine was its business agent, because Levine insisted, as acondition precedent to the holding of any bargaining conferences,that Respondents reinstate one Elmo Vilardebo,who had beendischargedby themin the fall of 1951.11The first two groundsrelied upon by Respondents have already been considered ineffect and decided adversely to Respondents. The third groundurged-as a defense by Respondents is also without merit.Itappears from the record that both prior to and after therepresentation election held on January 17, Levine made severalrequests for Vilardebo's reinstatement,all of which were re-jected.Although the record shows that,in conversations on thissubject held with representatives of Respondents just afterVilardebo's discharge,Levine stated that"we could do nothinguntil Elmo was put back to work"and that he"would sit downwith them if they put Elmo to work,"it does not establish thatLevine, when asking for Vilardebo'sreinstatement after theUnion'scertification,advised Respondents that Vilardebo'sreinstatement was a condition precedent to bargaining negotia-18 Although the original charge,as well as the first and second amended charges,allegesthat VAardebo's discharge was unlawful,a similar allegation is not contained in the complaint,and the validity of Vilardebo'sdischarge was not raised as an issue or litigated at thehearing.For purpose$of this case, therefore,we must assume that Vilardebo was lawfullydischarged.to Prior thereto,Levine had advised Respondents that the Union represented a majority oftheir employees and was promised a "look into the matter." NATIONALSHIRT SHOPSOF FLORIDA,INC.129tions.tQMoreover,as the facts recited above indicate,none ofthe bargaining conferences requested by Levine during theperiod covered by the 8(a) (5) allegations of the complaintwasin any way conditioned upon Vilardebo's reinstatement.In fact,a finding is warranted that Vilardebo'sname was not evenmentioned by Levine at any time when he requested bargainingduring this period,except on the occasion of his street meetingwith Marchant.We deem significant in the instant connection the fact that thereason which Respondents now claim"precluded"bargainingwith the Union was at no time mentioned by Respondents intheir rejection of the bargaining requests upon which the com-plaint is founded.Indeed,Levine's alleged insistence uponVilardebo's reinstatement as a condition precedent tobargain-ing is not even asserted as a defense in Respondents'answerfiled herein.In our opinion,this position now taken by Respond-ents is a mere afterthought designed to bolster their case.On the basis of all the foregoing,and the-record as a whole,we find that the bargaining conferences requested by Levineduring the critical period in this case were neither conditionedupon Vilardebo'sreinstatement nor rejected by Respondentsbecause of any bona fide belief that such was the case.We find that Respondents,since about February 1, 1952,have refused to bargain with the Union as the exclusive bar-gaining representative of employees of Respondents in anappropriate unit, in violation of Section 8 (a) (5) of the Act,and have thereby interfered with, restrained,and coerced em-ployees in the exercise of their statutory rights in violation ofSection 8 (a) (1).B. Therefusal to reinstateOn February11, 1952, at a meeting called for the purpose,Levine advisedRespondents'employees of the Union's February1request for bargaining and of the fact that no "definite"answer had been received thereto, and suggested that "weought to stop fooling aroundwith themand put a picket lineand perhaps we will get actionthatway." Theemployeesthereupon voted to strike Respondents. The strike was called onFebruary13, and all the employees of Respondents immedi-ately respondedand began picketing the stores involved in thisproceeding.During the latter partof February,or early in March, on theoccasion of their street meeting already referred to, Levinemade the following suggestion to Marchant:"Put Elmo[Vilardebo]back to work and we will call the pickets back to20 The only such request testified about in any detail at the hearing was made duringLevine's chance meeting with Marchant while the strike was current.Although, as indicatedin footnote 15, Levine also requested bargaining during this meeting,the satisfaction of hisrequest for Vilardebo's reinstatement was not made a prerequisite to the commencement ofbargaining negotiations 130DECISIONSOF NATIONAL LABOR RELATIONS BOARDwork and we will set a date for negotiations." AlthoughLevine'stestimony as to precisely what he said on the occasion inquestion is not altogether clear, it would appear that Levinealso advised Marchant that he, Levine,would not "do anythinguntil . . . [Respondent] put . . . Vilardebo back to work." 21On March 20,the 13 complainants whose names are listedin Appendix A hereto sent the following letter to W. E. Chesson,manager of Respondents'Miami stores:We, the undersigned employees of National Shirt Shop ofFlorida, Inc.at 156 East Flagler Street,and National ShirtShops of Miami, Inc., 33 East Flagler Street, Miami,Florida, who are presently on strike against the company'sunfair labor practice in refusal to bargain with Depart-ment of Specialty Store EmployeesUnion, Local1666, af-filiate of Retail Clerks International Association,A.F.L.,now, as of March 21, 1952,unconditionally offer to returntowork, and to our jobs,with the companies above re-ferred to.By letter dated March 25, G.W. Friberg,secretary ofNational Shirt Shops,replied to the foregoing communicationas follows:Mr. Chesson has forwarded to us your letter of March20, 1952, purporting to be an offer signed by various em-ployees offering to return to work.Inasmuch as this letter presents certain legal questionswe have submitted same to our counsel for advice and willcommunicate with you after the matter has been consideredby counsel,Levine calledSneider early in April regarding Respondents'reply of March 25. On thatoccasion Sneider inquiredof Levineas to whether there were any conditionsattached to the March20 proposal of the employees to returntowork. AlthoughLevine assuredhim that therewere none, no offer to reinstatethe employees was forthcoming from Sneider.As previouslyindicated,on April 10,after Levine's dis-missal as business agent of theUnion,Kemp askedMarks torecognize the Union.At that time, Kemp also asked Marks toreinstate the striking employees because it would "create abetter atmosphere for bargaining."He was toldby Marks that"the people would be returned to the job when the company waspositivethat theyhad renounced the union, and were no longermembers ofthe Union."As appears hereinafter,between April15 and June2, all thecomplainants were either offered or granted reinstatement totheir former or substantiallyequivalent positions.21As already indicated, Levine nevertheless made it abundantly plain to Marchant on thisoccasion that he was ready to bargain with Respondents whenever they were willing to meetwith him. NATIONAL SHIRT SHOPS OF FLORIDA,INC.131Contentions;ConclusionsOn the basis of all the foregoing,and the entire record, wefind that the complainants went out on strike on February 13and thereafter,during all times material to this case, con-tinued on strike because of Respondents'refusal to bargain withthe Union. As we have found that this refusal to bargain wasunlawful,itfollows that as of March 20, the date upon whichthey requested unconditional reinstatement,the complainantswere unfair labor practice strikers and therefore entitled toreinstatement upon proper application therefor. zzRespondents do not, of course,contend that the applicationfor reinstatement made by the complainants on March 20 itselfcontained anything that would justify its rejection;in it, thecomplainants unconditionally offered to return to work in clearand unequivocal terms.What Respondents do contend,however,is that they were not required to take any action thereon forthe reason that it was not a "legal demand, because it was notmade in good faith, and was mailed only for the purpose ofharassing the respondents."With thiscontention we do notagree. Levine's testimony,a portion of which Respondents quotein their brief in support of their contention,is to the followingeffect when considered in its entirety:The request for rein-statement was decided upon because the Union was "short onfunds" and "didn't have enough funds to continue picketing"; "the letter requesting reinstatement was sent with"good in-tentions";and, if, after the letter was sent, the strikers hadbeen offered,or denied,reinstatement, a meeting of the em-ployees would have been held to discuss Respondents' reply.This testimony,we find, in no way impugns the bona fides ofthe complainants'written offer to return to work. Under allthe circumstances,we conclude that on March 20 the com-plainants made effective application for reinstatement.Becauseof their membership in the Union,however, and for no otherreason, so far as the record shows,they were, on March 25,refused reinstatement.In the light of the foregoing,and the entire record, we findthat on March 25, 1952, Respondents discriminated againstthe complainants listed in Appendix Awithrespectto their hireand tenure of employment, in violation of Section 8 (a) (3), there-22Even were we to assume,arguendo,as Respondents suggest in their brief,that thestrikewas an economic one because the "real" reason for it was Respondents'refusal toreinstateVilardebo,we would still find that,as of March 20, all the complainants wereentitled to reinstatement upon proper application therefor,for it is not contended, and therecord does not show, that any complainant was replaced,or his job abolished,by March 20See Brown and Root,Inc., et al.,99 NLRB 1031.23Levine's actual testimony was as follows:the letter was sent...to the company..because we were short of funds. Wedidn't have enough money in our local union to take care of our pickets Therefore, Ithought the best thing to do was if we could get the men back to work and continue fromthe legal end of it, then we will continue that way. That was one of the points at thatparticular time, because we didn't have enough funds to continue picketing. We hadseventeen people out on strike at that particular time. 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDby violating Section 8(a) (1) of the Act by interfering with,restraining,and coercing their employees in the exercise ofrights guaranteed them in Section 7.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of Respondents set forth insection III, above, occurring in connection with the operationsofRespondents described in section 1, above, have a close,intimate, and substantial relation to trade, traffic,and com-merce among the several States and tend to lead to labor dis-putes burdening or obstructing commerce and the free flowthereof.V.THE REMEDYHaving found that Respondents have engaged in the unfairlabor practices set forth above, we shall order that they ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policiesof the Act.Ithas been found that Respondentshaverefused to bargaincollectively with the Union as the exclusive representative oftheir employees in an appropriate unit. We shall thereforeorder that Respondents,upon request,bargain collectively withthe Union.Ithas also been found that on March 25, 1952, Respondentsdiscriminatorily refused reinstatement to the complainantsnamed in Appendix A. The record shows, however, that thefollowing complainants were subsequently reinstated by Re-spondents:Louis Castro and John A. Mann on April 17; PeterPages,Jr., and Willard Seymore on April 18; Louis Cohen,Thomas Duncan, and Greenville A. Gibbs on April 21; SamStone on May 10; Bob Lynn on May 19; and Andy Roth on June2, 1952.Italso appears that Respondents,offered reinstate-ment to complainants Mango Reaves and John Freedman onApril 15 and to complainant Ambal Artiga on April 17, 1952,and that these complainants declined to return to work forRespondents because they had other employment.In these cir-cumstances,we shall not direct the reinstatement of any of thecomplainants herein.However,we shall orderthatRespondentsmake each of the complainants whole for any loss of pay he mayhave suffered 'by reason of the discrimination against him, bypayment of a sum of money equal to the amount he would haveearned as wages from the date of such discrimination to thedateofRespondents'offer of reinstatement, less his netearningsduring such period. Such loss of pay shall be computedin accordancewith the formula adopted by the Board in F. W.Woolworth Company, 90 NLRB 289.We shall also order Respondents to make available to theBoard, upon request, payroll and other records to facilitatethe checking of the amounts due as back pay.Because of Respondents' unlawful conduct and its underlyingpurpose,we are convinced that the unfair labor practices NATIONAL SHIRT SHOPS OF FLORIDA, INC.133found are persuasively related to other unfair labor practicesproscribed by the Act, and the danger of their commission inthe future is to be anticipated from Respondents' conduct inthe past. The preventive purposes of the Act will be thwartedunless our order is coextensive with the threat.In order,there-fore,tomake more effective the interdependent guaranteesof Section 7, to prevent a recurrence of unfair labor practices,and therebyminimizeindustrial strifewhich burdens andobstructscommerce,and thus effectuate the policies of the Act,we shallorder Respondents to cease mad desist from infring-ing in any manner upon the rights guaranteed in Section 7 ofthe amended Act.On the basis of the above findings of fact and the entire recordin the case.we make the following:CONCLUSIONS OF LAW1.Respondents are engaged in commerce within the meaningof Section 2 (6) and (7) of the Act.2.The Union is a labor organization within the meaning ofSection 2(5) of the Act.3.All salespersons, tailors, porters, stockmen, and cashiersattheMiami,Florida,stores of Respondents, excludingmanagers, assistant managers, professional employees,watch-men, guards, and supervisors, constitute a unit appropriate forthe purposes of collective bargaining within the meaning ofSection9 (b) of the Act.4.The Union was on January 25, 1952, and at all timessince has been the exclusive representative within the mean-ingof Section 9 (a) of the Act of all the employees in theaforesaidunitfor the purposes of collective bargaining.5.By refusing to bargain collectively with the Union as theexclusive representative of the employees in the appropriateunit,Respondents have engaged in and are engaging in unfairlabor practices within themeaningof Section 8 (a) (5) of the Act.6.By discriminating in regard to the hire and tenure ofemployment of the employees named in Appendix A, therebydiscouraging membership in a labor organization,Respondentshave engaged in and are engaging in unfair labor practiceswithin the meaning of Section 8 (a) (3) of the Act.7.By said unfair labor practices Respondents have interferedwith, restrained, and coerced their employees in the exerciseof rights guaranteed them in Section 7 of the Act, therebyengaginginunfair labor practices within the meaning ofSection 8(a) (1) of the Act.8.The foregoing unfair labor practices are unfair laborpractices affectingcommercewithin the meaning of Section2 (6) and (7) of the Act.ORDERUpon the basis of the above findings of fact and conclusionsof law, and pursuant to Section 10 (c) of the National Labor 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDRelations Act, as amended,the National Labor Relations Boardhereby orders that Respondents,National Shirt Shops of Florida,Inc.and National Shirt Shops of Miami, Inc.,their officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively with Department andSpecialty Store Employees Union, Local No. 1666, Retail ClerksInternational Association,A. F. ofL., as the exclusive repre-sentative of their employees in the following appropriate unit:All salespersons,tailors, porters,stockmen, and cashiers atthe Miami, Florida, stores of Respondents,excluding managers,assistant managers, professional employees,watchmen, guards,and supervisors.(b) Discouragingmembership in Department and SpecialtyStore Employees Union, Local No. 1666, Retail Clerks Inter-national Association,A. F. of L., or in anylabor organizationof their employees, by refusing to reinstate any of their em-ployees because of their union membership or activity, or inany other manner discriminating in regard to their hire ortenure of employment,or any term or condition of employ-ment.(c) In any other manner interfering with, restraining, orcoercing their employees in the exercise of the right to self-organization, to form, join,or assist any labor organization,to bargain collectively through representatives of their ownchoosing,and to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection, orto refrain from any or all such activities,except to the extentthat such right may be affected by an agreement requiringmembership in a labor organization as a condition of employ-ment as authorized in Section 8 (a) (3) ofthe Act.2.Take the following affirmative action, which the Boardfinds will effectuate the policies of the Act:(a)Upon request, bargain collectively with Department andSpecialtyStoreEmployees Union, Local No. 1666, RetailClerks International Association,A. F. of L., as theexclusiverepresentative of the employees in the above-described unit,with respect to rates of pay, hours of employment,and otherconditions of employment and if an understanding is reached,embody suchunderstanding in a signed agreement.(b)Make whole the complainants listed inAppendixAfor anyloss of paythey may havesuffered by reason of Respondents'discrimination against them, in the manner set forth in thesection entitled"The Remedy."(c)Upon request make available to the National Labor Rela-tionsBoard or its agents, for examination and copying, allpayroll records, social-security payment records,timecards,personnel records and reports,and all other records neces-sary for a determination of the amounts of back pay due underthe terms ofthis Order.(d)Post at their stores in Miami, Florida, copies of thenotice attached hereto, marked "Appendix B." Copies of suchnotice, to be furnishedby theRegional Director for the Tenth RELIANCE CLAY PRODUCTS COMPANY135Region, shall, after being duly signed by Respondents' repre-sentative, be posted for sixty (60) consecutive days thereafterin conspicuous places, including all places where notices toemployees customarily are posted. Reasonable steps shall betaken by Respondents to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify the Regional Director for the Tenth Region, inwriting, within ten (10) days from the date of this Order, whatsteps Respondents have taken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as italleges that Respondents have violated Section 8 (a) (1) of theAct by conduct other than that found to be violative herein be,and it herebyis, dismissed.RELIANCE CLAY PRODUCTS COMPANYandUNITED STONE& ALLIED PRODUCTS WORKERS OF AMERICA, CIO. CaseNo. 16-CA-442. May 29, 1953DECISION AND ORDER,On March 11, 1953, Trial Examiner Reeves R. Hilton issuedhis Intermediate Report in the above-entitled proceeding,finding that the Respondent had engagedin and was engaging incertain unfair labor practices, and recommending that it ceaseand desist therefrom and take certain affirmativeaction, asset forth in the copy of the Intermediate Report attached hereto.Thereafter, the Respondent filed exceptions to the IntermediateReport and a supporting brief.'Pursuant to the provisions of Section 3 (b) of the Act, theBoard has delegated its powers in connection with this case toa three-member panel [Members Houston, Murdock, andPeterson].The Board has reviewed the rulings made by the Trial Ex-aminerat the hearing and finds that no prejudicialerror wascommitted. The rulings are hereby affirmed. The Board hasconsidered the Intermediate Report, the Respondent's excep-tions and brief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of theTrial Examiner with the following additions and modifica-tions.2IThe Employer's request for oral argument is hereby denied, as the record and theEmployer's brief adequately present the issues and positions of the parties.2As the Trial Examiner reported, Foreman Ernest Gilbert questioned employee Veatchabout certain union meetings. Because no exceptions were filed to the Trial Examiner'sconclusion that Gilbert did not thereby commit an unfair labor practice, we hereby adopthis conclusion. We do not, however, adopt his rationale with respect to this incident.In adopting, in the absence of exceptions, the Trial Examiner's finding that the GeneralCounsel did not prove discriminatory motivation in McClenny's discharge, we are not to betaken as endorsing as relevant his observations that Foreman Clyde Gilbert's remarks tothe Sittons were made to persons not employees and not communicated to employees.105 NLRB No. 26.291555 0 - 54 -10